Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 09/14/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted, see approval dated 09/14/2020.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-26, 28-30, 32, 35-36 and 38-40 are allowed.
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: the closest prior art Hill et al. U.S. Publication 2010/0036479 discloses a method of implanting a prosthetic mitral heart valve, comprising: inserting a prosthetic heart valve assembly in a compressed state into a heart, the heart valve assembly including a self-expanding stent and a valve portion coupled to the stent, the stent having an upper portion defining a flared inlet end, wherein Hill et al. discloses the atrial flare accommodate large orifices), a lower portion defining an outlet, and an intermediate portion between the upper and lower portions, wherein the flared inlet end has a larger diameter than a diameter of the outlet end, advancing the heart valve assembly from a distal end of a sheath for allowing the heart valve assembly to radially expand from the compressed state to a functional size in the patient’s native mitral valve, wherein after expansion the inlet end is deployed in a supra-annular position in the left atrium and the intermediate portion of the stent is located between the native valve leaflets. Hill et al. further discloses a plurality of prongs disposed along an outer surface, the prongs are arranged in a plurality of rows of prongs, each row comprising a plurality of prongs that are circumferentially .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774